         Case: 1:20-cv-00626 Document #: 1 Filed: 01/28/20 Page 1 of 4 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 AHMAD R. AHMAD,
                                                      CIVIL ACTION
       Plaintiff,

 v.                                                   COMPLAINT 1:20-cv-00626

 ICS COLLECTIONS SERVICE, INC.,
                                                      JURY TRIAL DEMANDED
       Defendant.

                                          COMPLAINT

          NOW COMES Ahmad R. Ahmad (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd., complaining of the Defendant, ICS Collections Service, Inc. (“Defendant”) as

follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. § 1692 for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois, Plaintiff resides in the Northern District of Illinois and

Defendant maintains significant business contacts in the Northern District of Illinois.




                                                 1
      Case: 1:20-cv-00626 Document #: 1 Filed: 01/28/20 Page 2 of 4 PageID #:1




                                             PARTIES

   4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

   5. Defendant is a full service collection agency with its principal place of business located at

8321 185th Street, Suite 100, Tinley Park, Illinois 60487. The principal purpose of Defendant’s

business is the collection of consumer debts. Defendant collects or attempts to collect, directly or

indirectly, default debts owed or due to asserted to be owed or due to others using the mail and

telephone, including consumers in the State of Illinois.

                             FACTS SUPPORTING CAUSE OF ACTION

   6. In August 2018, Plaintiff received medical treatment at Advocate Christ Medical Central

(“subject debt”).

   7. In or around April 2019, Plaintiff retained the undersigned counsel in relation to receiving

unwanted phone calls from Defendant.

   8. In August 2019, Plaintiff and Defendant resolved and dismissed the previous matter.

   9. On December 26, 2019, Defendant sent Plaintiff a Collection Letter relating to the subject

debt (“Collection Letter”). The letter demanded Plaintiff to remit the balance in full to Defendant.

See Exhibit A, a true and correct copy of the Collection Letter sent to Plaintiff by Defendant.

   10. At the time of mailing Plaintiff the Collection Letter, Defendant was fully aware of

Plaintiff’s representation by counsel and at no time did Defendant attempt to contact Plaintiff’s

counsel regarding Plaintiff or the subject debt.

   11. Defendant’s misleading conduct has severely disrupted Plaintiff’s daily life and general

well-being.




                                                   2
       Case: 1:20-cv-00626 Document #: 1 Filed: 01/28/20 Page 3 of 4 PageID #:1




    12. Concerned about the violation of his rights, Plaintiff was forced to seek assistance from his

counsel to file this action to prevent Defendant from further deception in the future, thus incurring

costs and expenses.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    13. Plaintiff restates and realleges paragraphs 1 through 12 as though fully set forth herein.

    14. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

    15. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

    16. Defendant is a “debt collector” as defined by §1692a(6) because it regularly collects debts

and uses the mail and/or the telephones to collect delinquent credit card accounts allegedly owed

to a third party.

    17. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

    18. Defendant used the United States Postal Service to attempt to collect the subject debt and,

as such, engaged in “communications” as defined in FDCPA §1692a(2).

    19. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

    20. Defendant violated 15 U.S.C. §§ 1692c(a)(2) through its unlawful debt collection practices.

        a. Violations of FDCPA § 1692c

    21. Defendant violated §1692c(a)(2) when it directly communicated with Plaintiff regarding

the subject debt, despite having knowledge of Plaintiff’s representation of counsel. Defendant

issued the Collection Letter to Plaintiff while in possession of Plaintiff’s counsel’s name and

address. At no time did Plaintiff’s counsel provide consent for Defendant to correspond directly to



                                                 3
       Case: 1:20-cv-00626 Document #: 1 Filed: 01/28/20 Page 4 of 4 PageID #:1




Plaintiff and at no time did Plaintiff’s counsel receive any communications regarding Plaintiff

or the subject debt.

   22. Defendant knew its actions were in direct violation of the FDCPA, but made the

decision to communicate with a represented party to maximize its profits at Plaintiff’s expense.

WHEREFORE, Plaintiff AHMAD R. AHMAD respectfully requests that this Honorable Court:

   a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;
   b. Injunctive relief from Defendant enjoining it from further communicating with Plaintiff
       regarding the subject debt;
   c. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
       the underlying FDCPA violations;
   d. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k; and
   e. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.



Dated: January 28, 2020                              Respectfully Submitted,

                                                     /s/ Alexander J. Taylor
                                                     /s/ Marwan R. Daher
                                                     Alexander J. Taylor, Esq.
                                                     Marwan R. Daher, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, IL 60148
                                                     Telephone: (630) 575-8181
                                                     ataylor@sulaimanlaw.com
                                                     mdaher@sulaimanlaw.com




                                                 4
